DETAILED ACTION
	Claims 26-44 are pending.  Claims 26-30 and 41-44 are canceled by examiners amendment below.
	All previously asserted prior art rejections on claims 31-40 are withdrawn.
	EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steven Hayes on 3-31-2021.
The application has been amended as follows: 
Claims 26-30 and 41-44 are canceled.
Allowable Subject Matter
Claims 31-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 31, the claim recites the ring structure as shown.  
Prior art Berger recites a similar structure however the structure of Berger has two fewer phenyl attachments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729